DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/019,282 filed on 9/13/2020. This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8, and 15 describe a method, a computer-readable storage medium, and a system, respectively, used to perform a series of functions. Therefore, claims 1, 5 and 14 are each directed to one of the four statutory categories of invention: a method, an article of manufacture, and a machine, respectively.
The limitations A method, the method comprising: receiving ... a first image of a first delivered package from a courier, wherein the image includes an indication of a first delivery location of the first delivered package; receiving ... feedback associated with receipt of the first delivered package from a recipient of the first delivered package; based on the received feedback, determining ... the delivery of the first delivered package is successful; responsive to determining the delivery of the first delivered package is successful, extracting ... one or more location identifiers from the first image; and based on the first image, the feedback, and the one or more location identifiers, generating ... a location confidence threshold, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interaction – business relations, fundamental economic practices, managing personal behavior or relationships or interactions between people (including following rules or instructions)) in the form of organizing the delivery of goods to recipients. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interaction – business relations, fundamental economic practices, managing personal behavior or relationships or interactions between people (including following rules or instructions)). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using one or more computer processors.  The claimed one or more computer processors are recited at a high level of generality and are merely invoked as generic computer tools to perform the abstract idea.  Claim 8 further recites one or more computer readable storage media, and claim 14 further recites a computer system which are all also recited at a high level of generality and are merely invoked as generic computer tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, one or more computer processors, one or more computer readable storage media, and a computer system are recited at a high level of generality do not integrate the abstract idea into a practical application.  The recited additional elements merely describe a generic computer environment upon which the abstract idea is “applied.” The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements one or more computer processors (described in spec. para. [0034]), one or more computer readable storage media (described in spec. paras. [0035]; [0036]; [0039]), and a computer system (described in spec. paras. [0009]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2-7, 9-14 and 16-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7, 9-14 and 16-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. As described in the rejections of claims 1, 8, and 15 above, the claimed generic computer components are recited at a high level of generality and are merely invoked as a tool to perform the method of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gil (U.S. Pub. No. 2019/0161190).
Regarding the following claim 1, 8, and 15 limitations, Gil, as shown, discloses the following limitations:
A method, the method comprising: receiving, by one or more computer processors, a first image of a first delivered package from a courier, wherein the image includes an indication of a first delivery location of the first delivered package; [See [0476]; [0478]; (Fig. 71, elements 7102, 7106); [0481]; Gil teaches a UAV using a camera to capture an image depicting a parcel that has been delivered (i.e. receiving, by one or more computer processors, a first image of a first delivered package from a courier) to a micro-location at the serviceable delivery point (i.e. wherein the image includes an indication of a first delivery location of the first delivered package).]
receiving, by one or more computer processors, feedback associated with receipt of the first delivered package from a recipient of the first delivered package; based on the received feedback, determining, by one or more computer processors, the delivery of the first delivered package is successful; [See [0281]; [0461]; Gil teaches a user (i.e. a recipient of the first delivered package) sending the enhanced parcel delivery system (i.e. one or more computer processors) a notification (i.e. feedback) of accurate, complete, inaccurate, or incomplete delivery of a parcel (i.e. based on the received feedback, determining, by one or more computer processors, the delivery of the first delivered package is successful).]
responsive to determining the delivery of the first delivered package is successful, extracting, by one or more computer processors, one or more location identifiers from the first image; [See [0486]; (Fig. 71); [0459]; (Fig. 68); [0478]; [0483]; Gil teaches a UAV using a camera to capture an image depicting a parcel that has been delivered to a micro-location at a serviceable delivery point. Gil further teaches using this image and other information to confirm the success of the delivery. Gil further teaches using an image such as one captured during a previous delivery as a stored image for future reference (i.e. responsive to determining the delivery of the first delivered package is successful). Gil then teaches using a computer to analyze the stored image and recognize the outlines, shapes, and colors of a house structure and each subcomponent of the house structure such as light fixtures, garage doors, windows, etc. (i.e. extracting, by one or more computer processors, one or more location identifiers from the first image). Gil further teaches using the stored image to compare and match with future UAV captured delivery images in order to determine future successful deliveries.]
and based on the first image, the feedback, and the one or more location identifiers, generating, by one or more computer processors, a location confidence threshold. [See [0484]; [0486]; (Fig. 71); [0459]; (Fig. 68); [0478]; [0483]; [0281]; [0461]; [0476]; (Fig. 71, elements 7102, 7106); [0481]; As described above, Gil teaches confirming a successful delivery based on a captured image, feedback from a recipient, and an image analysis (i.e. based on the first image, the feedback, and the one or more location identifiers). Gil further teaches storing the image captured during the confirmed successful delivery as a reference image for use in determining the success of future deliveries. Gil further teaches using the image to determine a predefined tolerance threshold of image-based geolocation information. Gil teaches using this predefined tolerance threshold to determine whether or not future deliveries are successful by comparing it to the image-based geolocation information of future images captured.]
Regarding the following claim 5, 12, and 19 limitations, Gil, as shown, discloses all claim 1, 8, and 15 limitations. Gil further discloses the following limitations:
The method of claim 1, wherein generating the one or more location identifiers from the first image further comprises: extracting, by one or more computer processors, one or more objects from the first image; and classifying, by one or more computer processors, the one or more objects into unique domains, wherein the unique domains are selected from the group consisting of a list of objects, an image of an object, and an attribute of an object. [See [0486]; (Fig. 71); [0459]; (Fig. 68); [0478]; [0483]; Gil teaches a UAV using a camera to capture an image depicting a parcel that has been delivered to a micro-location at a serviceable delivery point. Gil further teaches using this image and other information to confirm the success of the delivery. Gil further teaches using an image such as one captured during a previous delivery as a stored image for future reference. Gil then teaches using a computer to analyze the stored image and a to-be-verified delivery image to recognize the outlines, shapes, and colors of a house structure and each subcomponent of the house structure such as light fixtures, garage doors, windows, etc. (i.e. extracting, by one or more computer processors, one or more objects from the first image; and classifying, by one or more computer processors, the one or more objects into unique domains, wherein the unique domains are selected from the group consisting of a list of objects, an image of an object). Gil further teaches using a computer to further analyze the stored image and a to-be-verified delivery image to recognize sizes, textures, and colors of the house structures (i.e. an attribute of an object).]
Regarding the following claim 6, 13, and 20 limitations, Gil, as shown, discloses all claim 1, 5, 8, 12, 15, and 19 limitations. Gil further discloses the following limitations:
The method of claim 5, wherein generating the location confidence threshold comprises determining, by one or more computer processors, a number of times the one or more objects are extracted from the first image and from one or more additional images. [See [0456]; [0483]; Gil teaches analyzing an image and identifying structures such as doors, windows, stairs, fences, etc. (i.e. determining, by one or more computer processors, a number of times the one or more objects are extracted from the first image).  Gil further teaches comparing this analysis to a similar analysis of a stored reference image in order to determine whether or not a match is found (i.e. and from one or more additional images).]
Regarding the following claim 7 and 14 limitations, Gil, as shown, discloses all claim 1, 8, and 15 limitations. Gil further discloses the following limitations:
The method of claim 1, further comprising, storing, by one or more computer processors, the first image, the feedback, and the identifiers in association with the first delivery location. [See [0487]; [0461]; [0338-0340]; [0343]; Gil teaches storing images and location identifiers associated with a delivery location together in a database. Gil further teaches receiving and storing user input (i.e. feedback) associated with a user profile associated with a delivery location.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. Pub. No. 2019/0161190) in view of Mishra (U.S. Pat. No. 11,151,509).
Regarding the following claim 2, 9, and 16 limitations, Gil, as shown, discloses all claim 1, 8, and 15 limitations. Gil further discloses the following limitations:
The method of claim 1, further comprising: receiving, by one or more computer processors, a second image of a second delivered package, wherein the second image includes an indication of a second delivery location of the second delivered package; based on the second image, determining, by one or more computer processors, ... (geographic location data from the image) ... of the second delivery location; determining, by one or more computer processors, the ... (geographic location data from the image) ... exceeds the location confidence threshold; responsive to determining the ... (geographic location data from the image) ... exceeds the location confidence threshold, determining, by one or more computer processors, the second delivery location matches the first delivery location; [See [0481]; (Fig. 71, element 7106); [0484]; [0486]; Gil teaches utilizing a camera of a UAV to capture an image of a parcel delivered to a micro-location of a serviceable point (i.e. receiving, by one or more computer processors, a second image of a second delivered package, wherein the second image includes an indication of a second delivery location of the second delivered package). Gil further teaches comparing the image captured to a stored image in order to determine the success of the delivery. Gil further teaches that part of this comparison and determination may include using a predefined tolerance threshold to determine whether or not future deliveries are successful by comparing it to the image-based geolocation information of future images captured (i.e. based on the second image, determining, by one or more computer processors, ... (geographic location data from the image) ... of the second delivery location). Gil teaches that a match is determined if the image location is within the threshold (i.e. determining, by one or more computer processors, the ... (geographic location data from the image) ... exceeds the location confidence threshold; responsive to determining the ... (geographic location data from the image) ... exceeds the location confidence threshold, determining, by one or more computer processors, the second delivery location matches the first delivery location). (Examiner’s Note: Gil teaches comparing geolocation information stored within an image to a predefined tolerance threshold. Examiner is interpreting this geolocation information as similar to a location confidence score, although they not the same. The function of geolocation information compared to a threshold and a location confidence score compared to a threshold is interpreted as being functionally similar in this case. Both use values collected based on the image and compare the values to a threshold in order to determine whether or not the image was taken at a specific location or not. Therefore, Examiner has determined it is suitable to substitute the concept of geolocation information determined based on image data for the risk scores determined based on image data taught in Mishra (see below).)]
and sending, by one or more computer processors, positive delivery feedback to the courier. [See [0490-0492]; (Fig. 72, element 7210); Gil teaches sending a notification that delivery of the parcel was complete (i.e. positive delivery feedback) to a delivery vehicle computing entity (i.e. the courier).]
Gil does not, however Mishra explicitly and specifically does, describe the following limitations:
... location confidence score ... [See [Col. 19, Lines 56-66]; [Col. 10, Lines 53-65]; Mishra teaches generating a risk score (i.e. location confidence score) used to determine things such as the chance the delivery will not be successful due to inability to locate the delivery location, or inability to access the delivery location. Mishra further teaches that this risk score is determined based on the correlations between two images taken of the delivery location. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the image-based location verification methods of Gil with the image-based risk score of Mishra. Both Gil and Mishra use values collected based on the image and compare use these values to determine whether or not a delivery will be successful or not. By making this combination, the system of Gil would have a more nuanced and detailed method of determining the success of a delivery. The system of Gil currently only has a binary system of predicting delivery success; the system determines a delivery will either be successful, or it won’t. Mishra, however, describes risk values being anywhere between 0% and 100%. This would benefit the system of Gil by effectively providing more detailed information regarding the predicted success of a delivery. This would allow the system of Gil to therefore make more accurate determinations based on the more detailed information.
Regarding the following claim 3, 10, and 17 limitations, Gil, as shown, discloses all claim 1, 8, and 15 limitations. Gil further discloses the following limitations:
The method of claim 1, further comprising: receiving, by one or more computer processors, a third image of a third delivered package, wherein the third image includes an indication of a third delivery location of the third delivered package; based on the third image, determining, by one or more computer processors, ... (geographic location data from the image) ... of the third delivery location; based on the ... (geographic location data from the image) ... , determining, by one or more computer processors, the third delivery location does not match the first delivery location;  [See [0481]; (Fig. 71, element 7106); [0484]; [0486]; Gil teaches utilizing a camera of a UAV to capture an image of a parcel delivered to a micro-location of a serviceable point (i.e. : receiving, by one or more computer processors, a third image of a third delivered package, wherein the third image includes an indication of a third delivery location of the third delivered package). Gil further teaches comparing the image captured to a stored image in order to determine the success of the delivery. Gil further teaches that part of this comparison and determination may include using a predefined tolerance threshold to determine whether or not future deliveries are successful by comparing it to the image-based geolocation information of future images captured (i.e. based on the third image, determining, by one or more computer processors, ... (geographic location data from the image) ... of the third delivery location). Gil teaches that a match is determined if the image location is within the threshold (i.e. determining, by one or more computer processors, the ... (geographic location data from the image) ... exceeds the location confidence threshold; responsive to determining the ... (geographic location data from the image) ... exceeds the location confidence threshold, determining, by one or more computer processors, the second delivery location matches the first delivery location). (Examiner’s Note: Gil teaches comparing geolocation information stored within an image to a predefined tolerance threshold. Examiner is interpreting this geolocation information as similar to a location confidence score, although they not the same. The function of geolocation information compared to a threshold and a location confidence score compared to a threshold is interpreted as being functionally similar in this case. Both use values collected based on the image and compare the values to a threshold in order to determine whether or not the image was taken at a specific location or not. Therefore, Examiner has determined it is suitable to substitute the concept of geolocation information determined based on image data for the risk scores determined based on image data taught in Mishra (see below).)]
sending, by one or more computer processors, negative delivery feedback to the courier; and sending, by one or more computer processors, a recommendation to the courier. [See [0470]; [0463]; Gil teaches notifying a UAV of an adverse delivery event when a parcel was delivered to an incorrect serviceable point or micro-location (i.e. sending, by one or more computer processors, negative delivery feedback to the courier). Gil further teaches initiating a mitigation action when an adverse delivery event is determined and instructing the UAV to retrieve the parcel from the incorrect delivery location (i.e. sending, by one or more computer processors, a recommendation to the courier).]
Gil does not, however Mishra does, specifically and explicitly disclose the following limitations:
... location confidence score ... [See [Col. 19, Lines 56-66]; [Col. 10, Lines 53-65]; Mishra teaches generating a risk score (i.e. location confidence score) used to determine things such as the chance the delivery will not be successful due to inability to locate the delivery location, or inability to access the delivery location. Mishra further teaches that this risk score is determined based on the correlations between two images taken of the delivery location. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the image-based location verification methods of Gil with the image-based risk score of Mishra. Both Gil and Mishra use values collected based on the image and compare use these values to determine whether or not a delivery will be successful or not. By making this combination, the system of Gil would have a more nuanced and detailed method of determining the success of a delivery. The system of Gil currently only has a binary system of predicting delivery success; the system determines a delivery will either be successful, or it won’t. Mishra, however, describes risk values being anywhere between 0% and 100%. This would benefit the system of Gil by effectively providing more detailed information regarding the predicted success of a delivery. This would allow the system of Gil to therefore make more accurate determinations based on the more detailed information.
Regarding the following claim 4, 11, and 18 limitations, Gil, as shown, discloses all claim 1, 8, and 15 limitations. Gil does not, however Mishra does, disclose the following limitations:
The method of claim 1, wherein generating the location confidence threshold comprises determining, by one or more computer processors, a percentage of a success rate of deliveries at the first delivery location. [See [Col. 19, Lines 56-66]; [Col. 10, Lines 53-65]; Mishra teaches generating a risk score (i.e. location confidence score) used to determine things such as the chance the delivery will not be successful due to inability to locate the delivery location, or inability to access the delivery location. Mishra further teaches that this risk score is determined based on the correlations between two images taken of the delivery location. Mishra further teaches that the risk score ranges between 0.0 and 1.0 with exemplary values such as 0.22, 0.16, and 0.38 indicative of levels of delivery success (i.e. a percentage of a success rate of deliveries at the first delivery location).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the image-based location verification methods of Gil with the image-based risk score of Mishra. Both Gil and Mishra use values collected based on the image and compare use these values to determine whether or not a delivery will be successful or not. By making this combination, the system of Gil would have a more nuanced and detailed method of determining the success of a delivery. The system of Gil currently only has a binary system of predicting delivery success; the system determines a delivery will either be successful, or it won’t. Mishra, however, describes risk values being anywhere between 0% and 100%. This would benefit the system of Gil by effectively providing more detailed information regarding the predicted success of a delivery. This would allow the system of Gil to therefore make more accurate determinations based on the more detailed information.

Prior Art
The following is a list of related prior art not used in the prior art rejections above:
Lee (U.S. Pub. No. 2021/0406825) teaches making delivery determinations based on collected image data.
Ali (U.S. Pub. No. 2021/0280074) teaches making UAV delivery determinations based on collected image data.
Hess (U.S. Pub. No. 2021/0192443) teaches using data to verify delivery locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628